Name: Commission Regulation (EEC) No 1712/84 of 19 June 1984 introducing a countervailing charge on peaches including nectarines originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6. 84 Official Journal of the European Communities No L 162/23 COMMISSION REGULATION (EEC) No 1712/84 of 19 June 1984 introducing a countervailing charge on peaches including nectarines originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Whereas, for Yugoslav peaches, the entry price calcu ­ lated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these peaches including nectarines ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 oil the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient, Whereas Commission Regulation (EEC) No 1625/84 of 8 June 1984 fixing for the 1984 marketing year the reference prices for peaches including nectarines (3) fixed the reference price for products of class I for the period 11 to 20 June 1984 at 74,50 ECU per 100 kilo ­ grams net ; HAS ADOPTED THIS REGULATION :Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula ­ tion (EEC) No 3110/83 (*), the prices to be taken into Article 1 A countervailing charge of 16,31 ECU per 100 kilo ­ grams net is applied to peaches including nectarines (subheading 08.07 B of the Common Customs Tariff) originating in Yugoslavia . (') OJ No L 118 , 20 . 5 . 1972, p. I. (2) OJ No L 130, 16. 5 . 1984, p. 1 . O OJ No L 154, 9 . 6 . 1984, p. 14. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . 0 OJ No L 303 , 5 . 11 . 1983 , p. 5 . Article 2 This Regulation shall enter into force on 21 June 1984. No L 162/24 Official Journal of the European Communities 20 . 6. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1984. For the Commission Poul DALSAGER Member of the Commission